DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-056203, filed on March 18, 2016.

Response to Amendment
The Applicant’s Amendment filed on 3/11/2013 in which claims 1-8 have been amended and entered of record.
Claims 1-24 are pending for examination.

Response to Argument
Applicant’s arguments with respect to the amended claims 1-8 have been considered but are moot in view of the new ground(s) of rejection below.

Claim Objections
Claims 9-15 are objected to because of the following informalities:  the preambles recite “A power transmission device” should be recited as “The power transmission device” because the preambles of the preceding claims already recite “a power transmission device that includes a transmission coil…”.  Appropriate correction is required.
Claims 21-24 are objected to because of the following informalities:  the preambles recite “The wireless power supply system employing a magnetic resonance technique” should be recited as “The wireless power supply system employing the magnetic resonance technique”, because, the preceding Claims already recites “a magnetic resonance technique”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 16, the claim recites “wherein the casing is formed of a first casing that houses the power transmission coil and a second casing that houses the relay coil, and the second casing is configured so as to be separable from the first casing” while claim 9 recites “a casing that houses the power transmission coil and the relay coil”.  The recitation of claim 16 is unclear because according to claim 9, the relay coil is already in the same casing with the transmission coil, then claim 16 further claims the relay coil is in a different casing from the casing that house the transmission coil, therefore, unclear which casing the relay coil is disposed.  For examination purpose the claim will be construed as “wherein the casing is formed of a first casing that houses the power transmission coil and the relay coil, and a second casing that houses the receiving coil, and the second casing is configured so as to be separable from the first casing”.
Regarding claims 17-20, the Claims are rejected due to the rejection of Claim 16 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 6, 10, 14, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 20110175455 by Hashiguchi; hereinafter “Hashiguchi”.
Regarding claim 2, Hashiguchi discloses a wireless power supply system (Fig. 5) [0098]-[0099] employing a magnetic resonance technique [0099] in which high-frequency power is wirelessly supplied [0032] from a power transmission device (Fig. 4, 20C) [0098] that includes a power transmission coil (Fig. 5, Fig. 4, 211) to a power reception device (Fig. 5, 30D; Fig. 4, 30) that includes a power reception coil (Fig. 5, Fig. 4, 311) that is at least magnetically coupled with the power transmission coil [0017], the wireless power supply system comprising: 
a relay coil (Fig. 5, 411-1) that is coupled with the power transmission coil and the power reception coil using at least a magnetic field [0017]; and 
a relay circuit (Fig. 5, circuitry associate with 411-1 [0099]) that is connected to the relay coil and forms a resonant circuit together with the relay coil (411-1 is a resonance coil [0101]); 
wherein when k2 represents a coupling coefficient (coupling coefficient is an inherence of nature concurrent when coils being coupled with each other) between the power transmission coil and the relay coil and (in this case, the when transmission coil 
the relay coil (Fig. 5, 411-1) is provided at a position that is between the power transmission coil (Fig. 5, 211) and the power reception coil (Fig. 5, 311) and that is a position other than along a shortest distance between the power transmission coil and the power reception coil (Fig. 5, 411-1 path between 211 to 411-1 to 311 is longer than the shortest distance between the power transmission coil and the power reception coil).
Regarding claim 6, Hashiguchi discloses a wireless power supply system (Fig. 5) [0098]-[0099] employing a magnetic resonance technique [0099] in which high-frequency power is wirelessly supplied [0032] from a power transmission device (Fig. 4, 20C) [0098] that includes a power transmission coil (Fig. 5, Fig. 4, 211) to a power reception device (Fig. 5, 30D; Fig. 4, 30) that includes a power reception coil (Fig. 5, Fig. 4, 311) that is at least magnetically coupled with the power transmission coil [0017], the wireless power supply system comprising ([0086], [0091], [0095], [0098], indicate the power transmitter, relay, and receiver are the same, the differences are the mechanical controlling of the relay coil(s) and integration of the system): 4Application No. 16/125,260 Docket No. 002000-MM0466 

a relay circuit that (Fig. 5, circuitry associate with 411-1 [0099]) is connected to the relay coil and forms a resonant circuit together with the relay coil (411-1 is a resonance coil [0101]); wherein 
the power transmission coil and the relay coil are housed in a first casing [0099], 
the reception coil is housed in a second casing [0100] that is different from the first casing  [0099] [0100], 
when d2 represents a shortest distance between the power transmission coil and the relay coil (Fig. 5, linear distance from 211 to 411-1) and d3 represents a shortest distance between the power reception coil and the relay coil (Fig. 5, linear distance from 311 to 411-1), a relationship d3 ≤ d2 holds true (Fig. 5 shows 311 to 411-1 about equal distance from 211 to 411-1, thus d1 ≤ d2 holds true), and 
the relay coil (Fig. 5, 411-1) is provided at a position that is between the power transmission coil (Fig. 5, 211) and the power reception coil (Fig. 5, 311) and that is a position other than along a shortest distance between the power transmission coil and the power reception coil (Fig. 5, 411-1 path between 211 to 411-1 to 311 is longer than the shortest distance between the power transmission coil and the power reception coil). 
Regarding claim 10, Hashiguchi discloses the power transmission device of the wireless power supply system according to Claim 2 above, Hashiguchi also discloses the power transmission device further comprising: 

a casing that houses the power transmission coil and the relay coil [0099] and has an arrangement part (Fig. 5, top of power supplying desk/mat) [0099] on which the power reception coil that is coupled with the power transmission coil using at least a magnetic field is to be arranged (Fig. 5, portable telephone set, a notebook type personal computer or a mouse as discloses in [0100] dispose on top of the power supplying desk/mat).
Regarding claim 14, Hashiguchi discloses the power transmission device of the wireless power supply system according to Claim 6 above, Hashiguchi also discloses the power transmission device further comprising:
a power transmission circuit (Fig. 1, 24) that is connected to the power transmission coil (Fig. 1, 24 is connected to 211) and supplies high-frequency power to the power transmission coil [0032] [0038]; and
the power reception coil, that is coupled with the power transmission coil using at least a magnetic field [0041], is arranged on the first casing (Fig. 5, portable telephone set, a notebook type personal computer or a mouse as discloses in [0100] dispose on top of the power supplying desk/mat).
Regarding claim 22, Hashiguchi discloses the wireless power supply system employing a magnetic resonance technique according to claim 2 above, Hashiguchi also discloses the wireless power supply system further comprising: 

a second casing [0100], that is different from the first casing and houses the reception coil [0099] [0100].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9, 13, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashiguchi.
Regarding claim 1, Hashiguchi discloses a wireless power supply system (Fig. 5) [0098]-[0099] employing a magnetic resonance technique [0099] in which high-frequency power is wirelessly supplied [0032] from a power transmission device (Fig. 4, 20C) [0098] that includes a power transmission coil (Fig. 5, Fig. 4, 211) to a power reception device (Fig. 5, 30D; Fig. 4, 30) that includes a power reception coil (Fig. 5, 
a relay coil (Fig. 5, 411-1) that is coupled with the power transmission coil and the power reception coil using at least a magnetic field [0017]; and 
a relay circuit that (Fig. 5, circuitry associate with 411-1 [0099]) is connected to the relay coil and forms a resonant circuit together with the relay coil (411-1 is a resonance coil [0101]); wherein 
when k1 represents a coupling coefficient (coupling coefficient is an inherence of nature concurrent when coils being coupled with each other) between the power transmission coil and the power reception coil and k2 (in this case, the when transmission coil and receiving coil are coupled with each other, coupling coefficient is present between the coils [0047]) represents a coupling coefficient between the power transmission coil and the relay coil (in this case, the when transmission coil and relay coil are coupled with each other, coupling coefficient is present between the coils [0047]), a relationship k1 ≥ k2 holds true, and 
the relay coil (Fig. 5, 411-1) is provided at a position that is between the power transmission coil (Fig. 5, 211) and the power reception coil (Fig. 5, 311) and that is a position other than along a shortest distance between the power transmission coil and the power reception coil (Fig. 5, 411-1 path between 211 to 411-1 to 311 is longer than the shortest distance between the power transmission coil and the power reception coil).

Regarding claim 5, Hashiguchi discloses a wireless power supply system (Fig. 5) [0098]-[0099] employing a magnetic resonance technique [0099] in which high-frequency power is wirelessly supplied [0032] from a power transmission device (Fig. 4, 20C) [0098] that includes a power transmission coil (Fig. 5, Fig. 4, 211) to a power reception device (Fig. 5, 30D; Fig. 4, 30) that includes a power reception coil (Fig. 5, 
a relay coil (Fig. 5, 411-1) that is coupled with the power transmission coil and the power reception coil using at least a magnetic field  [0017]; and 
a relay circuit that (Fig. 5, circuitry associate with 411-1 [0099]) is connected to the relay coil and forms a resonant circuit together with the relay coil (411-1 is a resonance coil [0101]); wherein 
the power transmission coil and the relay coil are housed in a first casing [0099], 
the reception coil is housed in a second casing  [0100] that is different from the first casing  [0099] [0100], 
when d1 represents a shortest distance between the power transmission coil and the power reception coil (Fig. 5, linear distance from 211 to 311) and d2 represents a shortest distance between the power transmission coil and the relay coil (Fig. 5, linear distance from 211 to 411-1), a relationship d1 ≤ d2 holds true, and 
the relay coil (Fig. 5, 411-1) is provided at a position that is between the power transmission coil (Fig. 5, 211) and the power reception coil (Fig. 5, 311) and that is a position other than along a shortest distance between the power transmission coil and the power reception coil (Fig. 5, 411-1 path between 211 to 411-1 to 311 is longer than the shortest distance between the power transmission coil and the power reception coil).

Regarding claim 9, Hashiguchi discloses the power transmission device of the wireless power supply system according to Claim 1 above, Hashiguchi also discloses the power transmission device further comprising: 
a power transmission circuit (Fig. 1, 24) that is connected to the power transmission coil (Fig. 1, 24 is connected to 211) and supplies high-frequency power to the power transmission coil [0032] [0038]; and 6Application No. 16/125,260 Docket No. 002000-MM0466 

Regarding claim 13, Hashiguchi discloses the power transmission device of the wireless power supply system according to Claim 5 above, Hashiguchi also discloses the power transmission device further comprising:
a power transmission circuit (Fig. 1, 24) that is connected to the power transmission coil (Fig. 1, 24 is connected to 211) and supplies high-frequency power to the power transmission coil [0032] [0038]; and 6Application No. 16/125,260  7Application No. 16/125,260 Docket No. 002000-MM0466 
the power reception coil, that is coupled with the power transmission coil using at least a magnetic field [0041], is arranged on the first casing (Fig. 5, portable telephone set, a notebook type personal computer or a mouse as discloses in [0100] dispose on top of the power supplying desk/mat).  
Regarding claim 16, Hashiguchi discloses the wireless power supply system employing a magnetic resonance technique according to claim 9 above, Hashiguchi also discloses the casing is formed of a first casing that houses the power transmission coil and [[a second casing that houses the relay coil]] and the relay coil [0099], and the second casing is configured so as to be separable from the first casing [0099] [0100].
Regarding claim 17, Hashiguchi discloses the power transmission device of the wireless power supply system according to Claim 16 above, Hashiguchi further 
Regarding claim 18, Hashiguchi discloses the power transmission device of the wireless power supply system according to Claim 16 above, Hashiguchi further discloses the first casing includes an arrangement part (Fig. 5, top of power supplying desk/mat) [0099].  
Hashiguchi also discloses the wireless power supply system of Fig. 5 with the power supplying desk/mat having a broad surface that housed a transmission coil and a plurality of relay coils and the receiving coil can be placed at any position including directly on top of the transmission coil 211.  Hashiguchi does not explicitly disclose the condition k1 ≥ k2 holds true which the receiving coil is placed directly above the transmission coil.  However, it would have been obvious to one of ordinary skill in the art before the time the invention was filed that maximum efficiency on the surface of the power supplying desk/mat is the location directly above the power transmitting coil 211, which the receiving power by the power receiving coil does not have to transmit through a coupling coil, therefore, it would have been obvious to one of ordinary skill in the art to position the receiving coil 311 in the location directly above the transmitting coil if no other object being occupied at that location, and when the receiving coil is directly above the location, then the distance between the transmitting coil and the receiving coil 
Regarding claim 19, Hashiguchi discloses the power transmission device of the wireless power supply system according to Claim 16 above, Hashiguchi further discloses the second casing includes an arrangement part (Fig. 5, top of power supplying desk/mat) [0099] arranged at a position such that a coil opening of the relay coil overlaps a coil opening of the power transmission coil or the power reception coil in plan view (Fig. 5, portable telephone set, a notebook type personal computer or a mouse as discloses in [0100] dispose on top of the relay coil 411-1).
Regarding claim 20, Hashiguchi discloses the power transmission device of the wireless power supply system according to Claim 16 above, Hashiguchi further discloses the second casing includes an arrangement part (Fig. 5, top of power supplying desk/mat) [0099] configured such that the power transmission coil or the power reception coil is arranged parallel to the relay coil (Fig. 5, portable telephone set, a notebook type personal computer or a mouse as discloses in [0100] dispose on top of the relay coil 411-1).
Regarding claim 21, Hashiguchi discloses the wireless power supply system employing a magnetic resonance technique according to claim 1 above, Hashiguchi also discloses the wireless power supply system further comprising: 

a second casing [0100], that is different from the first casing and houses the reception coil [0099] [0100].
Claim(s) 3-4, 7-8, 11-12, 15, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashiguchi in view of US Patent Publication 20170054329 by YOU et al.; hereinafter “YOU”.
Regarding claim 3, Hashiguchi discloses a wireless power supply system (Fig. 5) [0098]-[0099] employing a magnetic resonance technique [0099] in which high-frequency power is wirelessly supplied [0032] from a power transmission device (Fig. 4, 20C) [0098] that includes a power transmission coil (Fig. 5, Fig. 4, 211) to a power reception device (Fig. 5, 30D; Fig. 4, 30) that includes a power reception coil (Fig. 5, Fig. 4, 311) that is at least magnetically coupled with the power transmission coil [0017], the wireless power supply system comprising ([0086], [0091], [0095], [0098], indicate the power transmitter, relay, and receiver are the same, the differences are the mechanical controlling of the relay coil(s) and integration of the system): 
a plurality of relay coils (Fig. 5, 411-1 and 411-2); and 
relay circuits (Fig. 5, circuitry associate with 411-1 and 411-2 [0099]) that are respectively connected to the plurality of relay coils and respectively form resonant circuits together with the relay coils (411-1 and 411-2 are resonance coils [0101]); wherein 
among the plurality of relay coils, adjacent relay coils are coupled with each other using at least a magnetic field, one relay coil (Fig. 5, 411-1) among the plurality of relay 
when k3 represents a coupling coefficient between the coupling relay coil and the power reception coil and k4 represents a coupling coefficient between a relay coil that is downstream of the coupling relay coil, among the plurality of relay coils, and the coupling relay coil, a relationship k3 ≥ k4 holds true, 
and the plurality of relay coils include at least one relay coil (Fig. 5, 411-1) that is provided at a position between the power transmission coil (Fig. 5, 211) and the power reception coil (Fig. 5, 311) and that is a position other than along a shortest distance between the power transmission coil and the power reception coil (Fig. 5, 411-1 path between 211 to 411-1 to 311 is longer than the shortest distance between the power transmission coil and the power reception coil).
Hashiguchi discloses a plurality of relay coils, Hashiguchi does not disclose the plurality of relay coils are adjacent to each other. 
YOU discloses a wireless power transfer system that have a plurality of relay coils and the adjacent relays coils are coupling to each other using at least a magnetic field [0054], one relay coil (Fig. 4, 200-1) among the plurality of relay coils is coupled with a power transmission coil (Fig. 4, 110) using at least a magnetic field [0017], and one relay coil (Fig. 4, 200-4) among the plurality of relay coils is a coupling relay coil (Fig. 4, 200-4) that is coupled with the power reception coil (Fig. 4, 300)  using at least a magnetic field [0054], and 

It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified to incorporate the teaching of and provide additional relay coils next to each other in order to have: among the plurality of relay coils, adjacent relay coils are coupled with each other using at least a magnetic field, one relay coil among the plurality of relay coils is coupled with the power transmission coil using at least a magnetic field, and one relay coil among the plurality of relay coils is a coupling relay coil that is coupled with the power reception coil using at least a magnetic field, and 
when k3 represents a coupling coefficient between the coupling relay coil and the power reception coil and k4 represents a coupling coefficient between a relay coil that is downstream of the coupling relay coil, among the plurality of relay coils, and the coupling relay coil, a relationship k3 ≥ k4 holds true.  Doing so would allow transfering wireless power to more devices and more freedom of placing devices on the power 
Regarding claim 4, Hashiguchi discloses a wireless power supply system (Fig. 5) [0098]-[0099] employing a magnetic resonance technique [0099] in which high-frequency power is wirelessly supplied [0032] from a power transmission device (Fig. 4, 20C) [0098] that includes a power transmission coil (Fig. 5, Fig. 4, 211) to a power reception device (Fig. 5, 30D; Fig. 4, 30) that includes a power reception coil (Fig. 5, Fig. 4, 311) that is at least magnetically coupled with the power transmission coil [0017], the wireless power supply system comprising ([0086], [0091], [0095], [0098], indicate the power transmitter, relay, and receiver are the same, the differences are the mechanical controlling of the relay coil(s) and integration of the system): 
a plurality of relay coils (Fig. 5, 411-1 and 411-2); and 
relay circuits (Fig. 5, circuitry associate with 411-1 and 411-2 [0099]) that are respectively connected to the plurality of relay coils and respectively form resonant circuits together with the relay coils (411-1 and 411-2 are resonance coils [0101]); wherein 
among the plurality of relay coils, adjacent relay coils are coupled with each other using at least a magnetic field, one relay coil (Fig. 5, 411-1) among the plurality of relay coils is coupled with the power transmission coil (Fig. 5, 211) using at least a magnetic field [0017], and one relay coil (Fig. 5, 411-4) among the plurality of relay Docket No. 002000-MM0466coils is a coupling relay coil (Fig. 5, 411-4) that is coupled with the power reception coil (Fig. 5, 311) using at least a magnetic field [0017], and 

the plurality of relay coils include at least one relay coil (Fig. 5, 411-1) that is provided at a position between the power transmission coil (Fig. 5, 211) and the power reception coil (Fig. 5, 311) and that is a position other than along a shortest distance between the power transmission coil and the power reception coil (Fig. 5, 411-1 path between 211 to 411-1 to 311 is longer than the shortest distance between the power transmission coil and the power reception coil).
Hashiguchi discloses a plurality of relay coils, Hashiguchi does not disclose the plurality of relay coils are adjacent to each other. 
YOU discloses a wireless power transfer system that have a plurality of relay coils and among the plurality of relay coils, adjacent relay coils (Fig. 4, 200-1 to 200-4) are coupled with each other using at least a magnetic field [0054], one relay coil (Fig. 4, 200-1) among the plurality of relay coils is coupled with the power transmission coil (Fig. 4, 110) using at least a magnetic field [0054], and one relay coil (Fig. 4, 200-4) among the plurality of relay Docket No. 002000-MM0466coils is a coupling relay coil (Fig. 4, 200-4) that is coupled with the power reception coil (Fig. 4, 300) using at least a magnetic field [0054], and 
when k4 represents a coupling coefficient (Fig. 4, coupling coefficient of 200-1 and 200-4 based on the distance between the two coils) between a relay coil (Fig. 4, 200-1) that is upstream of the coupling relay coil (Fig. 4, 200-4), among the plurality of relay coils, and the coupling relay coil (Fig. 4, 200-4) and k5 represents a coupling 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified to incorporate the teaching of and provide additional relay coils next to each other in order to have: among the plurality of relay coils, adjacent relay coils are coupled with each other using at least a magnetic field, one relay coil among the plurality of relay coils is coupled with the power transmission coil using at least a magnetic field, and one relay coil among the plurality of relay Docket No. 002000-MM0466coils is a coupling relay coil that is coupled with the power reception coil using at least a magnetic field, and 
when k4 represents a coupling coefficient between a relay coil that is upstream of the coupling relay coil, among the plurality of relay coils, and the coupling relay coil and k5 represents a coupling coefficient between the coupling relay coil and the power reception coil, a relationship k5 ≥ k4 holds true.  Doing so would allow transferring wireless power to more devices and more freedom of placing devices on the power supplying desk/mat in different location with high efficiency power transfer due to more relay coils at different locations.
Regarding claim 7, Hashiguchi discloses a wireless power supply system (Fig. 5) [0098]-[0099] employing a magnetic resonance technique [0099] in which high-frequency power is wirelessly supplied [0032] from a power transmission device (Fig. 4, 20C) [0098] that includes a power transmission coil (Fig. 5, Fig. 4, 211) to a power reception device (Fig. 5, 30D; Fig. 4, 30) that includes a power reception coil (Fig. 5, Fig. 4, 311) that is at least magnetically coupled with the power transmission coil [0017], the wireless power supply system comprising ([0086], [0091], [0095], [0098], indicate the power transmitter, relay, and receiver are the same, the differences are the mechanical controlling of the relay coil(s) and integration of the system): 
a plurality of relay coils (Fig. 5, 411-1 and 411-2); and 
relay circuits (Fig. 5, circuitry associate with 411-1 and 411-2 [0099]) that are respectively connected to the plurality of relay coils and respectively form resonant circuits together with the relay coils (411-1 and 411-2 are resonance coils [0101]); wherein 
the power transmission coil and the plurality of relay coils are housed in a first casing [0099], 
the reception coil is housed in a second casing [0100] that is different from the first casing [0099] [0100], 
among the plurality of relay coils, adjacent relay coils are coupled with each other using at least a magnetic field, one relay coil (Fig. 5, 411-1) among the plurality of relay coils is coupled with the power transmission coil (Fig. 5, 211) using at least a magnetic field [0017], and one relay coil  (Fig. 5, 411-1) among the plurality of relay coils is a 
when d3 represents a shortest distance between the coupling relay coil and the power reception coil and d4 represents a shortest distance between a relay coil that is downstream of the coupling relay coil, among the plurality of relay coils, and the coupling relay coil, a relationship d3 ≤ d4 holds true, and 5Application No. 16/125,260 Docket No. 002000-MM0466 
the plurality of relay coils include at least one relay coil (Fig. 5, 411-1) that is provided at a position between the power transmission coil (Fig. 5, 211) and the power reception coil (Fig. 5, 311) and that is a position other than along a shortest distance between the power transmission coil and the power reception coil (Fig. 5, 411-1 path between 211 to 411-1 to 311 is longer than the shortest distance between the power transmission coil and the power reception coil).  
Hashiguchi discloses a plurality of relay coils with the transmitting coil, relay coils, and the receiving coil having equally spacing, Hashiguchi does not disclose the plurality of relay coils are adjacent to each other. Hashiguchi also discloses the highest efficiency when the relay coil is at the middle point between the transmitting coil and the receiving coil [0072].
YOU discloses a wireless power transfer system that have a plurality of relay coils adjacent to each other (Fig. 4, 200-1 to 200-4).
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Hashiguchi to incorporate the teaching of YOU and provide the plurality of relay coils adjacent to each other and having equal spacing in order to have:   among the plurality of relay coils, adjacent relay coils are coupled with 
Regarding claim 8, Hashiguchi discloses a wireless power supply system (Fig. 5) [0098]-[0099] employing a magnetic resonance technique [0099] in which high-frequency power is wirelessly supplied [0032] from a power transmission device (Fig. 4, 20C) [0098] that includes a power transmission coil (Fig. 5, Fig. 4, 211) to a power reception device (Fig. 5, 30D; Fig. 4, 30) that includes a power reception coil (Fig. 5, Fig. 4, 311) that is at least magnetically coupled with the power transmission coil [0017], the wireless power supply system comprising ([0086], [0091], [0095], [0098], indicate the power transmitter, relay, and receiver are the same, the differences are the mechanical controlling of the relay coil(s) and integration of the system): 
a plurality of relay coils (Fig. 5, 411-1 and 411-2); and 
relay circuits (Fig. 5, circuitry associate with 411-1 and 411-2 [0099]) that are respectively connected to the plurality of relay coils and respectively form resonant 
the power transmission coil and the plurality of relay coils are housed in a first casing [0099], 
the reception coil is housed in a second casing [0100] that is different from the first casing [0099] [0100], 
among the plurality of relay coils, adjacent relay coils are coupled with each other using at least a magnetic field, one relay coil (Fig. 5, 411-1) among the plurality of relay coils is coupled with the power transmission coil (Fig. 5, 211) using at least a magnetic field [0017], and one relay coil among the plurality of relay coils is a coupling relay coil (Fig. 5, 411-1) that is coupled with the power reception coil (Fig. 5, 311) using at least a magnetic field [0017], 
when d4 represents a shortest distance between a relay coil that is upstream of the coupling relay coil, among the plurality of relay coils, and the coupling relay coil  and d5 represents a shortest distance between the coupling relay coil and the power reception coil, a relationship d5 ≤ d4 holds true, and 
the plurality of relay coils include at least one relay coil (Fig. 5, 411-1) that is provided at a position between the power transmission coil (Fig. 5, 211) and the power reception coil (Fig. 5, 311) and that is a position other than along a shortest distance between the power transmission coil and the power reception coil (Fig. 5, 411-1 path between 211 to 411-1 to 311 is longer than the shortest distance between the power transmission coil and the power reception coil).

YOU discloses a wireless power transfer system that have a plurality of relay coils and among the plurality of relay coils, adjacent relay coils (Fig. 4, 200-1 to 200-4) are coupled with each other using at least a magnetic field [0054], one relay coil (Fig. 4, 200-1) among the plurality of relay coils is coupled with the power transmission coil (Fig. 4, 110) using at least a magnetic field [0054], and one relay coil among the plurality of relay coils is a coupling relay coil (Fig. 4, 200-4) that is coupled with the power reception coil (Fig. 4, 300) using at least a magnetic field [0054], 
when d4 represents a shortest distance between a relay coil that is upstream of the coupling relay coil, among the plurality of relay coils, and the coupling relay coil (Fig. 4, distance between 200-1 and 200-4) and d5 represents a shortest distance between the coupling relay coil and the power reception coil (Fig. 4, distance between 200-4 and 300), a relationship d5 ≤ d4 holds true (Fig. 4, distance between 200-1 and 200-4 is greater than the distance between 200-4 and 300, thus d5 ≤ d4 holds true).
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified to incorporate the teaching of and provide additional relay coils next to each other in order to have: among the plurality of relay coils, adjacent relay coils are coupled with each other using at least a magnetic field, one relay coil among the plurality of relay coils is coupled with the power transmission coil using at least a magnetic field, and one relay coil among the plurality of relay coils is a coupling relay coil that is coupled with the power reception coil using at least a magnetic field, 

Regarding claim 11, the combination of Hashiguchi and YOU discloses the power transmission device of the wireless power supply system according to Claim 3 above, Hashiguchi also discloses the power transmission device further comprising: 
a power transmission circuit (Fig. 1, 24) that is connected to the power transmission coil (Fig. 1, 24 is connected to 211) and supplies high-frequency power to the power transmission coil [0032] [0038]; and 6Application No. 16/125,260 Docket No. 002000-MM0466 
a casing that houses the power transmission coil and the relay coil [0099] and has an arrangement part (Fig. 5, top of power supplying desk/mat) [0099] on which the power reception coil that is coupled with the power transmission coil using at least a magnetic field is to be arranged (Fig. 5, portable telephone set, a notebook type personal computer or a mouse as discloses in [0100] dispose on top of the power supplying desk/mat).
Regarding claim 12, the combination of Hashiguchi and YOU discloses the power transmission device of the wireless power supply system according to Claim 4 above, Hashiguchi also discloses the power transmission device further comprising:

a casing that houses the power transmission coil and the relay coil [0099] and has an arrangement part (Fig. 5, top of power supplying desk/mat) [0099] on which the power reception coil that is coupled with the power transmission coil using at least a magnetic field is to be arranged (Fig. 5, portable telephone set, a notebook type personal computer or a mouse as discloses in [0100] dispose on top of the power supplying desk/mat).
Regarding claim 15, the combination of Hashiguchi and YOU discloses the power transmission device of the wireless power supply system according to Claim 7 above, Hashiguchi also discloses the power transmission device further comprising:
a power transmission circuit (Fig. 1, 24) that is connected to the power transmission coil (Fig. 1, 24 is connected to 211) and supplies high-frequency power to the power transmission coil [0032] [0038]; and 6Application No. 16/125,260  7Application No. 16/125,260 Docket No. 002000-MM0466 
the power reception coil, that is coupled with the power transmission coil using at least a magnetic field [0041], is arranged on the first casing (Fig. 5, portable telephone set, a notebook type personal computer or a mouse as discloses in [0100] dispose on top of the power supplying desk/mat).
Regarding claim 23, the combination of Hashiguchi and YOU discloses the wireless power supply system employing a magnetic resonance technique according to claim 3 above, Hashiguchi also discloses the wireless power supply system further comprising: 

a second casing [0100], that is different from the first casing and houses the reception coil [0099] [0100].
Regarding claim 24, the combination of Hashiguchi and YOU discloses the wireless power supply system employing a magnetic resonance technique according to claim 4 above, Hashiguchi also discloses the wireless power supply system further comprising: 
a first casing that houses the power transmission coil and the plurality of relay coils [0099]; and 
a second casing [0100], that is different from the first casing and houses the reception coil [0099] [0100].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836